     Case 2:19-cv-01765-WBS-AC Document 16 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TORIANO GERMAINE SMITH,                            No. 2:19-cv-1765 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   YUBA COUNTY SHERIFF
     DEPARTMENT, et al.,
15
                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 28, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. ECF No. 15. Plaintiff has not

24   filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed July 28, 2020, are adopted in full; and
                                                       1
     Case 2:19-cv-01765-WBS-AC Document 16 Filed 09/11/20 Page 2 of 2

 1          2. This action is dismissed for failure to state a cognizable claim.

 2   Dated: September 10, 2020

 3

 4

 5

 6

 7

 8   Smit1765.800

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
